Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


             This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving module, configured to receive compressed”,
“a writing module, configured to stop writing”,
“a processing module, configured to read”,
“a detection module, configured to store”,
“a determination module, configured to determine”,
“an image compression module, configured to divide”,
“a compression unit, configured to compress”,
“a data adding unit, configured to add”,
“a threshold determination module, configured to determine”,
“he writing module is configured to write”,

“a storage unit, configured to store”,
“a processing unit, configured to decode”,
“a deletion unit, configured to delete”, in claims 12 – 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

2.	Claims 1 – 3, 5 – 8, 10 – 14, 16 – 18 are rejected under 35 U.S.C. 103 as being un-patentable over Grube et al., hereinafter Grube (US 20130325820 A1) in view of Arashi (US 20060218471 A1).

          Regarding claim 1, Grube discloses “A method for data processing, comprising: {Fig 1 – 6}
            receiving compressed image data, wherein the compressed image data comprises N pieces {n slices [0067, 137]} of compressed image slice data and each piece of compressed image slice data comprises invalid data and valid data; {met by 109 – 111}
             {[0109] In the example of operation continued, the receiving DS processing unit 104 receives at least some of the set of encoded (compressed) data slices from the network and when at least a threshold number (e.g., a decode threshold number) of encoded data slices have been received, the DS processing unit 104 decodes the at least a threshold number of encoded data slices to reproduce the data 106.     
          [0110] "The data may include any type of analog or digital representation of data content, media content, video, audio, ....".     
              "added invalid data such as zeros to retain a preset compression ratio"  interpreted in light of specification para 44-46 and "added invalid data" =  "appending bits" = “padding data” met  by [0111] "The transforming includes one or more of data compression, appending bits, and deleting bits. ......... For example, the determines the transformation to be video compression when the processing module determines that the data type indicator indicates video."  


            stopping writing, on detecting that a preset number of invalid data has been continuously in the memory during the process of sequentially storing the N pieces of compressed image slice data into a memory, a piece of compressed image slice data corresponding to the invalid data; and  {[0197, 178},
               {[0197] "The method continues to step 364 when the processing module determines (detecting) that the comparing of the corresponding integrity check values for each of the at least the decode threshold number of encoded data slices is unfavorable.  The method continues at step 364 where the processing module indicates that the at least the decode threshold number of encoded data slices is invalid.       Thus,  [0197]"the decode threshold number of encoded data slices is invalid" is interpreted as causing  "stopping writing" as further disclosed in [0178] "In addition, the processing module may stop throttling the writing of slices to faster DS units".

                 reading the piece of compressed image slice data written in the memory and decoding valid data in the piece of compressed image slice data to obtain an image slice corresponding to the piece of compressed image slice data. {[0198, 91},
          {[0198] The method continues at step 366 where the processing module indicates that the at least the decode threshold number of encoded data slices is valid 
    The limitation "reading the piece of compressed image slice" besides the [0198] further noted in [0091].

               The limitation “stopping writing, on detecting that a preset number of invalid data has been continuously in the memory during the process of sequentially storing the N pieces of compressed image slice data into a memory, a piece of compressed image slice data corresponding to the invalid data”, was noted above using [0197, 178], but Grube [0178] "In addition, the processing module may stop throttling the writing of slices to faster DS units", Grube does not explicitly discloses “stop writing a piece of compressed image slice data corresponding to the invalid data”, but
                Arashi in a similar field of endeavor teaches “stop writing a piece of compressed image slice data corresponding to the invalid data” as met by [0016]  "makes the data write means continue a recording process from the resume write sector address when the number of continuous errors (number of invalid data) is less than a predetermined number, and stops a recording process when the number of continuous errors (number of invalid data) reaches a predetermined number".  As further disclosed by [0016] In the optical disc recording/reproduction apparatus structured as described above, the system controller includes: write data checking means that checks the buffer memory for write data that is stored therein as a result of a predetermined amount of encoded data,....... and thus obtains the resume write sector address; sector rewrite means that rewrites the two ECC blocks added by the block addition means to invalid sectors;  ....... recording resume/stop means that, after a memory address is set back by the memory address set back means, makes the data write means continue a recording process from the resume write sector address when the number of continuous errors (number of invalid data) is less than a predetermined number, and stops a recording process when the number of continuous errors (number of invalid data) reaches a predetermined number.  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grube as taught in Arashi to provide “stop writing a piece of compressed image slice data corresponding to the invalid data”, for the purpose of allowing the number of continuous errors (number of invalid data) when is less than a predetermined number to be written without interruption, but when it exceeds the threshold and data recovery is in jeopardy to stop the writing as Arashi [0016] teaches.


               Regarding claim 2, Grube / Arashi discloses claim 1 and “The method for data processing according to claim 1, wherein after stopping writing the piece of as detailed in claim 1. 
              Grube further discloses “storing, on detecting valid data of a next piece of compressed image slice data in the compressed image data, the next piece of compressed image slice data into the memory” as met by [0072].


               Regarding claim 3, Grube / Arashi discloses claim 1 and Grube further discloses “The method for data processing according to claim 1, wherein before receiving the compressed image data, the method further comprises: 
               determining whether data to be transmitted is a kind of data in an image set, wherein the data in the image set comprises compressed image data and original image data; transmitting, in a case that the data to be transmitted is the compressed image data in the image set, the compressed image data through a video transmission interface, wherein the compressed image data comprises N pieces of compressed image slice data;” as met in [0110 – 113], Fig 1 – 6.

              dividing, in a case that the data to be transmitted is the original image data in the image set, the original image data into N image slices, compressing each of the N image slices, and transmitting obtained compressed image data through the video transmission interface, met by Grube  [0067].


               Regarding claim 5, Grube / Arashi discloses claim 1 and  “The method for data processing according to claim 1, wherein before reading the piece of compressed image slice data written in the memory, the method further comprises” as detailed in claim 1 and met by Grube [0091, 198].  .
                “determining whether the amount of data in the memory reaches a preset threshold; and storing the next piece of compressed image slice data into the memory until the amount of data in the memory reaches the present threshold, in a case that it is determined that the amount of data in the memory does not reach the preset threshold” is noted in claim 1, it is met by Arashi [0016].


               Regarding claim 6, Grube / Arashi discloses claim 1 and  “The method for data processing according to claim 1, wherein reading the piece of compressed image slice data written in the memory and decoding the valid data in the piece of compressed image slice data to obtain the image slice corresponding to the piece of compressed image slice data comprise: 
              reading the piece of compressed image slice data stored in the memory;” as detailed in claim 1, it was met by [Grube [0091, 198]

           Grube further discloses “storing the piece of compressed image slice data into a cache; reading the valid data in the piece of compressed image slice data stored in the cache; and” as met by [0012, 177].


               “decoding the valid data, to obtain the image slice corresponding to the piece of compressed image slice data” as met by 0198]


              Regarding claims 7 – 8, 10, each of these claims include the same limitations as in claim 6 noted above, with the exception of their antecedent basis is from a different claim, and are rejected under the same rationale.

            Regarding claim 11, Grube / Arashi discloses claim 6 and Grube further discloses “The method for data processing according to claim 6, wherein after obtaining the image slice corresponding to the piece of compressed image slice data, the method further comprises:” as noted in claim 1 and met by [0198], and [0197] for "invalid data".    [0111] discloses "deleting invalid data" met by "deleting bits" and in [0208] by delete command in memory.    As already noted [0012, 177] discloses the usage of "cache vs memory".


               Regarding claims 12 – 14, 16 – 18, these claims implement the apparatus for which its hardware met by (Fig 1 – 6), and for which the method that details its process was noted in claims 1 – 3,  5, 6, 11, and are rejected under the same rationale.


3.	Claims 4, 9, 15 are rejected under 35 U.S.C. 103 as being un-patentable over Grube et al., hereinafter Grube (US 20130325820 A1) in view of Arashi (US 20060218471 A1) and in view of Lin et al., hereinafter Lin (US 20120044375 A1).
               Regarding claim 4, Grube / Arashi discloses claim 3 and Grube further discloses “The method for data processing according to claim 3, wherein performing compression on the N image slices comprises: compressing a width of each of the N image slices, to obtain compressed data of each image slice;” as met by [0067] and [0114].
             Grube / Arashi does not explicitly disclose “adding invalid data at the end of the compressed data of each image slice to conform the compressed data of each image slice to a preset compression ratio, to obtain compressed image data corresponding to the N image slices” but 
              "Adding invalid data such as zeros to retain a preset compression ratio", interpreted in light of specification para 44-46 wherein "adding invalid data" =  "appending bits" = “adding padding data”.
                Lin in a similar field of endeavor teaches this limitation as cited in [0030] discloses "adding padding data (that is, adding invalid data) at the end of the compressed (encoded) data of each image slice (image blocks, i.e., MCUs) to conform the compressed data of each image slice to a preset compression ratio, to obtain compressed image data corresponding to the N image slices". Also, the abstract provides the proof of analogous art in image encoding and padding (adding invalid data) to enable encoding. 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grube / Arashi as taught in Lin to provide “adding invalid data at the end of the compressed data of each image slice to conform the compressed data of each image slice to a preset compression ratio, to obtain compressed image data corresponding to the N image slices”, for the purpose to provide improved imaging systems that produce output data streams having fixed output sizes and constant frame rates as Lin [0004] teaches.


              Regarding claims 9, this claim include the same limitations as in claim 6 noted above, with the exception of its antecedent basis is from claim 4, and is rejected under the same rationale.

               Regarding claims 15, this claim implements the apparatus for which its hardware met by (Fig 1 – 6), and for which the method that details its process was noted in claim 4, and is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422